F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              APR 13 2004
                                     TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                 Clerk

 JOHN L. MONDAINE, JR.,

                  Petitioner-Appellant,                    No. 03-1395
           v.                                          District of Colorado
 E.J. GALLEGOS, Warden,                           (D.C. No. 02-WM-784 (BNB))

                  Respondent-Appellee.


                               ORDER AND JUDGMENT          *




Before EBEL , MURPHY , and McCONNELL , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is

therefore submitted without oral argument.

       After prison disciplinary hearings resulting in a revocation of good time

credits as well as other sanctions, the written reports mistakenly included text

pertaining to a different inmate and a different offense. Apparently operating on


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
the assumption that this textual material reflected the true charge against him,

which was different from the charge he was informed of prior to the hearing, Mr.

Mondaine argues that he was deprived of notice of the charge, in violation of his

due process rights.   See Wolff v. McDonnell , 418 U.S. 539, 563-66 (1974).

       The district court found that the material regarding the other inmate and

offense was included in error. Dist. Ct. Op. A-3. The court also found that

petitioner had been given written notice of the charges against him in accordance

with Wolff and that the disciplinary hearing report “provided a detailed account of

the reasons for the disciplinary actions against petitioner and summarized the

evidence against him.”    Id. at A-3 to A-4. The court accordingly held that there

was no due process violation.

       We review the district court’s factual findings on a clearly erroneous

standard and conclusions of law de novo.     E.g. , United States v. Hernandez , 333

F.3d 1168, 1172 (10th Cir. 2003). The record provides no basis for overturning

the factual findings of the district court. Because, as the district court found, the

material referring to the other inmate and other charge was merely a mistake and

did not reflect the true charge against Mr. Mondaine, there is no basis for his

claim that he was not given notice.




                                           -2-
     The judgment of the United States District Court for the District of

Colorado is AFFIRMED .

                                             Entered for the Court,

                                             Michael W. McConnell
                                             Circuit Judge




                                       -3-